Citation Nr: 1755818	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a respiratory disability (previously claimed as chronic obstructive pulmonary disease (COPD)), to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a heart disability (previously claimed as atrial fibrillation), to include as secondary to service-connected disabilities. 

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.
 
4. Entitlement to service connection for a right lower extremity circulatory/vascular disability, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for a left lower extremity circulatory/vascular disability, to include as secondary to service-connected disabilities.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a March 2016 rating decision, the Veteran's claim of entitlement to service connection for diabetes mellitus was granted. For reasons that will become clear below, the Board has expanded the scope of the Veteran's appeal to include claims for secondary service connection. 

In April 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In an August 2017 rating decision, the Veteran's claim of entitlement to service connection for bilateral diabetic peripheral neuropathy of the lower extremities was granted, and several other issues were either denied or continued. The Board notes that the Veteran filed a notice of disagreement at the RO concerning this rating decision, as shown in the Veterans Benefits Management System (VBMS) and electronic claims file. Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) appeals tracking system as an active appeal at the RO, and a statement of the case has been provided. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal. As such, those issues are not before the Board at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to provide new VA examinations and opinions.

The Veteran seeks entitlement to service connection for a respiratory disability, a heart disability, obstructive sleep apnea, a bilateral lower extremity circulatory/vascular disability, and erectile dysfunction. As noted above, the Veteran is now service-connected for diabetes mellitus, as well as bilateral diabetic peripheral neuropathy of the lower extremities. The Board has since expanded the scope of his appeal to include claims for secondary service connection, in part on the basis of arguments advanced.

The Veteran's most recent and pertinent VA examinations for his claimed disabilities took place in November 2012. According the examination reports, he received diagnoses of restrictive lung disease/COPD, atrial defibrillation, obstructive sleep apnea, bilateral lower extremity chronic venous stasis, and erectile dysfunction. Negative etiological opinions were provided.

In April 2017, the Veteran testified about his claimed disabilities. For instance, he suggested that his claimed respiratory disability could be related to his possible exposure to asbestos while cleaning a boiler in service. He also stated that many of his symptoms have exacerbated since service and that he is currently receiving VA treatment for many of his claimed conditions. He and his representative indicated that new VA examinations are warranted due to the passage of time since his 2012 examinations. He and his representative also raised the issue of secondary service connection, as the Veteran was recently granted service connection for diabetes mellitus. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination(s) with a VA examiner(s) of appropriate expertise to determine the nature and etiology of the Veteran's claimed respiratory disability, heart disability, obstructive sleep apnea, bilateral lower extremity circulatory/vascular disability, and erectile dysfunction. The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed. All pertinent symptomatology and findings should be reported in detail, including all diagnoses. Any indicated diagnostic tests and studies should also be accomplished. 

If and only if the examiner(s) find(s) that a respiratory disability, heart disability, obstructive sleep apnea, bilateral lower extremity circulatory/vascular disability, and/or erectile dysfunction disability is present, or was present at any time during the appeal period though it has since resolved, the examiner(s) should then opine whether the Veteran's disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.  (As to the respiratory examination, it should be indicated whether there is any indication of impairment secondary to possible asbestos exposure.)

If such is determined to not be related to military service, the examiner(s) should then opine whether any respiratory disability, heart disability, obstructive sleep apnea, bilateral lower extremity circulatory/vascular disability, and/or erectile dysfunction disability is caused by his service-connected disabilities, including diabetes mellitus.

The examiner(s) should then opine whether any respiratory disability, heart disability, obstructive sleep apnea, bilateral lower extremity circulatory/vascular disability, and/or erectile dysfunction disability is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, including diabetes mellitus.

The examiner(s) should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, as well as his claimed exposure to asbestos while in service. The examiner(s) should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, if necessary.

The examiner(s) must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner(s) documented his/her consideration of all records. If the reports are deficient in any manner, the AOJ must implement corrective procedures. 

3. The AOJ should then readjudicate the Veteran's claims. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




